DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered. However, the newly submitted drawing 4A and amendments to the specification, paragraphs [0009] and [0030], are not to be entered because they contain new matter issues. The taper portion overlaps with the aperture as recited in claim 19 was not disclosed in the original disclosure.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the taper portion overlaps with the aperture as recited in claim 19, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7,8, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. (US 2016/0228883. Becker hereafter).
With respect to claim 1, Becker discloses a spray tip (22. Figs. 1-5) comprising: 
a cylindrical body (100) having a through hole (114 to 116) oriented along a fluid flow axis; 
a spray outlet piece (102) located in the through hole (Fig. 2), the spray outlet piece having an outlet aperture (24) configured to atomize a spray fluid; 
an upstream chamber piece (104) located in the through hole, the upstream chamber piece comprising: 
an internal aperture wall comprising an upstream surface and a downstream surface (See Fig. 5 with additional annotations below); and 
an aperture (112) through the wall, the aperture comprising: 
an inlet forming an opening located at the upstream surface and having a first diameter; 
an outlet orifice forming an opening located at the downstream surface and having a second diameter (larger) different from the first diameter; and 
an annular inner surface that is linearly sloped along its entire length from the upstream surface of the aperture wall to the downstream surface of the aperture wall; 
a turbulation chamber (106) defined by the spray outlet piece and the upstream chamber piece.
With respect to claim 5, Becker discloses wherein the second diameter is greater than the first diameter (Fig. 2).
With respect to claim 7, Becker discloses the spray tip further comprising: 
an annular inlet corner (See Fig. 5 with additional annotations below) defining the inlet orifice, the annular inlet corner formed by the upstream surface of the aperture wall and the inner annular surface of the aperture, 
an annular outlet corner defining the outlet orifice, the annular outlet corner formed by the downstream surface of the aperture wall and the inner annular surface of the aperture, 
wherein one of the annular inlet corner or the annular outlet corner is less than 90 degrees and the other of the annular inlet corner or the annular outlet corner is greater than 90 degrees.
With respect to claim 8, Becker discloses the spray tip further comprising: 
an annular inlet corner (See Fig. 5 with additional annotations below) defining the inlet orifice, the annular inlet corner formed by the upstream surface of the aperture wall and the inner annular surface of the aperture; 
an annular outlet corner defining the outlet orifice, the annular outlet corner formed by the downstream surface of the aperture wall and the inner annular surface of the aperture, 
wherein one of the annular inlet corner or the annular outlet corner is between 85 - 87 degrees and the other of the annular inlet corner or the annular outlet corner is between 93 - 95 degrees.
With respect to claim 14, Wenzel discloses wherein the upstream chamber piece has an exterior surface comprising a retainer portion and a taper portion (See Fig. 5 with additional annotations below).
With respect to claim 15, Wenzel discloses wherein the retainer portion comprises a nominal exterior (cylindrical) surface having an outer diameter larger than a nominal inner diameter of an inner surface of the through hole. wherein the nominal exterior surface of the retainer portion interfaces with the inner surface of the through hole to anchor (hold) the upstream chamber piece within the through hole (Paragraph [0020]).
With respect to claim 16, Wenzel discloses wherein the taper portion radially overlaps with a first corner that defines the turbulation chamber (See Fig. 5 with additional annotations below).
With respect to claim 17, Wenzel discloses wherein the taper portion radially overlaps with a second corner (at/by annular outlet corner) that defines the turbulation chamber (See Fig. 5 with additional annotations below).
With respect to claim 19, Wenzel discloses wherein the taper portion overlaps with the aperture.

    PNG
    media_image1.png
    515
    672
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (CA 2955118. Wenzel hereafter) in view of Becker et al. (US 2016/0228883. Becker hereafter).
With respect to claim 1, Wenzel discloses a spray tip (Figs. 1-11, especially embodiment shown in Fig. 6C) comprising: 
a cylindrical body (700. Figs. 6A and 6B) having a through hole (704) oriented along a fluid flow axis; 
a spray outlet piece (See enlarged Fig. 6C with additional annotations below) located in the through hole, the spray outlet piece having an outlet aperture configured to atomize a spray fluid; 
an upstream chamber piece located in the through hole, the upstream chamber piece comprising: 
an internal aperture wall (defined by the upstream chamber piece) comprising an upstream surface and a downstream surface; and 
an aperture (aperture in upstream chamber piece) through the wall, the aperture comprising: 
an inlet orifice (See enlarged portion of Fig. 6C with additional annotations below) forming an opening located at the upstream surface and having a first diameter; 
an outlet orifice forming an opening located at the downstream surface and having a second diameter (larger) different from the first diameter; and 
an annular inner surface (See enlarged portion of Fig. 6C with additional annotations below) that is linearly sloped from the inlet orifice to the outlet orifice; and
a turbulation chamber defined by the spray outlet piece and the upstream chamber piece.
Wenzel does not disclose an annular inner surface that is linearly sloped along its entire length from the upstream surface of the aperture wall to the downstream surface of the aperture wall. 
However, Becker teaches a spray tip (22. Figs. 1-5) comprising: a cylindrical body (100) having a through hole (114 to 116) oriented along a fluid flow axis; a spray outlet piece (102) located in the through hole (Fig. 2), the spray outlet piece having an outlet aperture (24) configured to atomize a spray fluid; an upstream chamber piece (104) located in the through hole, the upstream chamber piece comprising: an internal aperture wall comprising an upstream surface and a downstream surface (See Fig. 5 of Becker with additional annotations above); and an aperture through the wall, the aperture comprising: an inlet forming an opening located at the upstream surface and having a first diameter; an outlet orifice forming an opening located at the downstream surface and having a second diameter (larger) different from the first diameter; and an annular inner surface that is linearly sloped along its entire length from the upstream surface of the aperture wall to the downstream surface of the aperture wall; a turbulation chamber (106) defined by the spray outlet piece and the upstream chamber piece. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an annular inner surface that is linearly sloped along its entire length from the upstream surface of the aperture wall to the downstream surface of the aperture wall, as taught by Becker, to Wenzel’s aperture wall, in order to define boundaries of the turbulating chamber (paragraph [0018]) and provide constricted flow (paragraph [0019]). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
With respect to claim 5, Wenzel’s spray tip modified by Becker’s annular inner surface, Wenzel and Becker disclose wherein the second diameter is greater than the first diameter (See enlarged portion of Fig. 6C with additional annotations below and See Fig. 5 of Becker).
With respect to claims 7 and 8, Wenzel discloses wherein the spray tip further comprising: 
an annular inlet corner (See enlarged Fig. 6C with additional annotations below) defining the inlet orifice, the annular inlet corner formed by the upstream surface of the aperture wall and the inner annular surface of the aperture; 
an annular outlet corner (See enlarged Fig. 6C with additional annotations below) defining the outlet orifice, the annular outlet corner formed by the downstream surface of the aperture wall and the inner annular surface of the aperture, 
wherein the annular outlet corner is greater than 90 degrees.
Wenzel fails to disclose wherein one of the annular inlet corner or the annular outlet corner is less than 90 degrees and the other of the annular inlet corner or the annular outlet corner is greater than 90 degrees (claim 7) and wherein one of the annular inlet corner or the annular outlet corner is between 85 - 87 degrees and the other of the annular inlet corner or the annular outlet corner is between 93 - 95 degrees (claim 8).
However, Wenzel teaches (in embodiment Fig. 1E) the upstream chamber piece (top piece pointed by marker “114”) having an aperture, wherein one of the annular inlet (top) corner is less than 90 degrees and the annular outlet (lower) corner is greater than 90 degrees. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the annular inlet corner is less than 90 degrees and the annular outlet corner is greater than 90 degrees, and wherein one of the annular inlet corner or the annular outlet corner is between 85 - 87 degrees and the other of the annular inlet corner or the annular outlet corner is between 93 - 95 degrees, as taught by Wenzel (in embodiment Fig. 1E), to the upstream chamber piece in Figure 6C, in order to produce a desired spray pattern (Paragraph [0027]) and net expansion rate (Paragraph [0033]). Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the angle of the corners, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Paragraph [0033] discloses changing the angles of the truncated cone, hence the annular inlet and outlet corners, in order to achieve desires net expansion rate. In this case, one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results to one of ordinary skill in the art.
With respect to claim 9, Wenzel’s spray tip modified by Becker’s annular inner surface, Wenzel further discloses wherein each of the upstream surface and the downstream surface are flat and parallel with respect to one another (Fig. 6C.  Same configuration as the Applicant’s invention).
With respect to claim 10, Wenzel’s spray tip modified by Becker’s annular inner surface, Wenzel further discloses wherein each of the upstream surface and the downstream surface are oriented orthogonal to the fluid flow axis (Fig. 6C.  Same configuration as the Applicant’s invention).
With respect to claim 11, Wenzel’s spray tip modified by Becker’s annular inner surface, Wenzel further discloses wherein the upstream surface entirely circumferentially surrounds an annular inlet corner that defines the aperture, and the downstream surface entirely circumferentially surrounds an annular outlet corner that defines the aperture (Fig. 6C.  Same configuration as the Applicant’s invention).
With respect to claim 14, Wenzel’s spray tip modified by Becker’s annular inner surface, Wenzel further discloses wherein the upstream chamber piece has an exterior surface comprising a retainer (right) portion and a taper (left) portion (Fig. 6C.  Same configuration as the Applicant’s invention).
With respect to claim 15, Wenzel’s spray tip modified by Becker’s annular inner surface, Wenzel further discloses wherein the retainer portion comprises a nominal exterior surface having an outer diameter larger than a nominal inner diameter of an inner surface of the through hole, wherein the nominal exterior surface of the retainer portion interfaces with the inner surface of the through hole to anchor (hold) the upstream chamber piece within the through hole (Fig. 6C.  Same configuration as the Applicant’s invention). Alternatively, with respect to claim 15, Wenzel discloses wherein the nominal exterior surface of the retainer portion interfaces with the inner surface of the through hole to anchor (hold) the upstream chamber piece within the through hole (Fig. 6C.  Same configuration as the Applicant’s invention).
Wenzel fails to specifically disclose wherein the retainer portion comprises a nominal exterior surface having an outer diameter larger than a nominal inner diameter of an inner surface of the through hole. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of making the retainer portion slightly larger than the inner surface of the through hole in order to provide a press fit connection between the two elements. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In addition, since there is only a finite number of solutions (providing different connection methods) to produce a predictable solution (connecting the two elements), with a reasonable expectation of success, a person of ordinary skill would has a good reason to pursue the known options within his or her technical grasp. 

With respect to claim 16, Wenzel’s spray tip modified by Becker’s annular inner surface, Wenzel further discloses disclose wherein the taper portion radially overlaps with a first corner (See enlarged Fig. 6C with additional annotations below) that defines the turbulation chamber.
With respect to claim 17, Wenzel’s spray tip modified by Becker’s annular inner surface, Wenzel further discloses wherein the taper portion radially overlaps with a second corner (See enlarged Fig. 6C with additional annotations below) that defines the turbulation chamber.
With respect to claim 18, Wenzel’s spray tip modified by Becker’s annular inner surface, Wenzel further discloses wherein the taper portion radially overlaps with a first section (See enlarged Fig. 6C with additional annotations below) and a second section of the turbulation chamber, the inner surfaces of the first and section sections having different (varying) diameters and pitches.
With respect to claim 19, Wenzel’s spray tip modified by Becker’s annular inner surface, Wenzel further discloses wherein the taper portion overlaps with the aperture (Fig. 6C).

    PNG
    media_image2.png
    511
    985
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    548
    785
    media_image3.png
    Greyscale

Claims 1, 5 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krohn et al. (US 2002/0014541. Krohn hereafter) in view of Becker.
With respect to claim 1, Krohn discloses a spray tip (Figs. 1-12b, especially embodiment shown in Fig. 3) comprising: 
a cylindrical body (18) having a through hole (occupied by 38) oriented along a fluid flow axis; 
a spray outlet piece (130. Figs. 12a and 12b) located in the through hole, the spray outlet piece having an outlet aperture (112) configured to atomize a spray fluid; 
an upstream chamber piece (132 and 134) located in the through hole, the upstream chamber piece comprising: 
an internal aperture wall (defining the throat in 134) comprising an upstream surface (See enlarged portion of Fig. 3 of Krohn with additional annotations below) and a downstream surface (of 132); and 
an aperture (the throat in 134) through the wall, the aperture comprising: 
an inlet orifice (See enlarged portion of Fig. 3 of Krohn with additional annotations below) forming an opening located at (adjacent) the upstream surface and having a first diameter; 
an outlet orifice forming an opening located at (adjacent) the downstream surface and having a second diameter (larger) different from the first diameter; and 
an annular inner surface (See enlarged portion of Fig. 3 of Krohn with additional annotations below) that is linearly sloped from the inlet orifice to the outlet orifice; and
a turbulation chamber (See enlarged Fig. 3 of Krohn with additional annotations below) defined by the spray outlet piece and the upstream chamber piece.
Krohn does not disclose an annular inner surface that is linearly sloped along its entire length from the upstream surface of the aperture wall to the downstream surface of the aperture wall. 
However, Becker teaches a spray tip (22. Figs. 1-5) comprising: a cylindrical body (100) having a through hole (114 to 116) oriented along a fluid flow axis; a spray outlet piece (102) located in the through hole (Fig. 2), the spray outlet piece having an outlet aperture (24) configured to atomize a spray fluid; an upstream chamber piece (104) located in the through hole, the upstream chamber piece comprising: an internal aperture wall comprising an upstream surface and a downstream surface (See Fig. 5 of Becker with additional annotations above); and an aperture through the wall, the aperture comprising: an inlet forming an opening located at the upstream surface and having a first diameter; an outlet orifice forming an opening located at the downstream surface and having a second diameter (larger) different from the first diameter; and an annular inner surface that is linearly sloped along its entire length from the upstream surface of the aperture wall to the downstream surface of the aperture wall; a turbulation chamber (106) defined by the spray outlet piece and the upstream chamber piece. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an annular inner surface that is linearly sloped along its entire length from the upstream surface of the aperture wall to the downstream surface of the aperture wall, as taught by Becker, to Krohn’s aperture wall, in order to define boundaries of the turbulating chamber (paragraph [0018]) and provide constricted flow (paragraph [0019]). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
With respect to claim 5, Krohn’s spray tip modified by Becker’s annular inner surface, Krohn further discloses wherein the second diameter is greater than the first diameter (Fig. 3 of Krohn and Fig. 5 of Becker).
With respect to claim 9, Krohn’s spray tip modified by Becker’s annular inner surface, Krohn further discloses wherein each of the upstream surface and the downstream surface are flat and parallel with respect to one another (See enlarged Fig. 3 of Krohn with additional annotations below).
With respect to claim 10, Krohn’s spray tip modified by Becker’s annular inner surface, Krohn further discloses wherein each of the upstream surface and the downstream surface are oriented orthogonal to the fluid flow axis (See enlarged Fig. 3 of Krohn with additional annotations below). 
With respect to claim 11, Krohn’s spray tip modified by Becker’s annular inner surface, Krohn further discloses wherein the upstream surface entirely circumferentially surrounds an annular inlet corner (See enlarged Fig. 3 of Krohn with additional annotations below) that defines the aperture, and the downstream surface entirely circumferentially surrounds an annular outlet corner that defines the aperture
With respect to claim 12, Krohn’s spray tip modified by Becker’s annular inner surface, Krohn further discloses wherein the upstream chamber piece further comprises a channel upstream (left side) of the aperture wall, and wherein the upstream surface has a diameter extending between a first corner and an opposing second corner (See enlarged portion of Fig. 3 of Krohn with additional annotations below) connecting the upstream surface and an inner surface of the channel (Fig. 3).
With respect to claim 13, Krohn’s spray tip modified by Becker’s annular inner surface, Krohn further discloses wherein the upstream chamber piece further comprises an expansion section downstream (right side) of the aperture wall, and wherein the downstream surface has a diameter (defined by nozzle gasket 132) extending between a first corner and an opposing second corner (See enlarged portion of Fig. 3 of Krohn with additional annotations below) connecting the downstream surface and an inner surface of the expansion section (Fig. 3).
With respect to claim 14, Krohn’s spray tip modified by Becker’s annular inner surface, Krohn further discloses wherein the upstream chamber piece has an exterior surface comprising a retainer portion and a taper portion (See enlarged Fig. 3 of Krohn with additional annotations below).
With respect to claim 15, Krohn’s spray tip modified by Becker’s annular inner surface, Krohn further discloses wherein the retainer portion comprises a nominal exterior surface having an outer diameter larger (after the pressing of tapered swaging tool 145) than a nominal inner diameter of an inner surface of the through hole, wherein the nominal exterior surface of the retainer portion interfaces with the inner surface of the through hole to anchor the upstream chamber piece within the through hole.
With respect to claim 16, Krohn’s spray tip modified by Becker’s annular inner surface, Krohn further discloses wherein the taper portion radially overlaps with a first corner (See enlarged Additional Fig. 3 of Krohn with additional annotations below) that defines the turbulation chamber.
With respect to claim 17, Krohn’s spray tip modified by Becker’s annular inner surface, Krohn further discloses wherein the taper portion radially overlaps with a second corner (See enlarged Additional Fig. 3 of Krohn with additional annotations below) that defines the turbulation chamber.
With respect to claim 18, Krohn’s spray tip modified by Becker’s annular inner surface, Krohn further discloses wherein the taper portion radially overlaps with a first section (left side of first corner) and a second section (between first and second corners) of the turbulation chamber, the inner surfaces of the first and section sections having different diameters and pitches.
With respect to claim 19, Krohn’s spray tip modified by Becker’s annular inner surface, Krohn further discloses wherein the taper portion overlaps with the aperture (Fig. 3).


    PNG
    media_image4.png
    254
    621
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    240
    667
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    311
    622
    media_image6.png
    Greyscale


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel in view of Becker and further in view of Nielsen (US 5,178,325).
With respect to claim 20, Wenzel and Becker disclose the spray tip as in claim 1 except for wherein the upstream chamber piece is formed from stainless steel, and wherein the spray outlet piece is formed from tungsten carbide.
However, Nielsen teaches a spray tip (Fig. 2a) wherein an upstream chamber piece (housing 40, including upstream portion of 40) is formed from stainless steel, and wherein the spray outlet piece (spray orifice body 50) is formed from tungsten carbide (Col. 9, lines 50-53). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of stainless steel upstream chamber piece and tungsten carbide spray outlet piece, as taught by Nielsen, to Wenzel’s spray tip, in order to provide a device that can withstand the high operating water spraying pressure environment (Col. 21, lines 12-29). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design stainless steel upstream chamber piece and tungsten carbide spray outlet piece in order to provide a structurally sound device.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5 and 7-20 have been considered but are moot because the arguments do not apply to the reference and/or the combination of references being used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752 
April 22, 2022